Citation Nr: 1400671	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  12-25 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits.


REPRESENTATION

Appellant represented by:	Jeffrey Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from October 1959 to January 1962.  He died in September 1987 and the appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 administrative decision issued by the Milwaukee, Wisconsin, Pension Center of the Department of Veterans Affairs (VA).  Jurisdiction over these matters was transferred to the St. Louis, Missouri, Regional Office (RO) in approximately July 2013.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file reveals additional adjudicatory documents, including the December 2009 administrative decision.

The appeal is REMANDED to the VA RO.  VA will notify the appellant if further action is required.


REMAND

In his September 2012 substantive appeal, the appellant requested a Board hearing before a Veterans Law Judge sitting at the RO.  In such document, he provided an address in St. Louis, Missouri, as his current address.  In July 2013, the RO provided the appellant with notice of his Board hearing, which had been scheduled for August 2013.  This notice was mailed to an address in Champaign, Illinois, and was returned to VA by the United States Postal Service as "Attempted-Not Known, Unable to Forward" in July 2013.  Subsequently, the RO confirmed the appellant's mailing address with his attorney, which is the address in St. Louis, Missouri, but did not resend notification of the scheduled Board hearing.  The Veteran failed to appear for the August 2013 Board hearing.  However, as he was not notified of the hearing at his proper address, and there is no indication that his hearing request has been withdrawn, the Board finds that a remand is necessary to afford the appellant his requested hearing.  38 C.F.R. § 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a Board hearing before a Veterans Law Judge sitting at the RO.  The appellant should be provided notice of the hearing at his current address in St. Louis, Missouri).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

